Citation Nr: 0401449	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-17 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified in January 2001 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West  
2002).

This case was remanded in April 2001 for further development, 
including verification of stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
VA examination to clarify the diagnosis and etiology of the 
veteran's psychiatric disability.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

Pursuant to the April 2001 remand, the RO attempted to verify 
the veteran's averred stressors with USASCRUR.  USASCRUR 
responded to the RO's request for verification in April 2003 
that the information provided was not specific enough to 
allow for an effective search.  In addition, the agency 
advised that Morning Reports, DA Form 1, that could be used 
to verify the veteran's averred stressors, including his 
assertion that he was in combat, should be requested from the 
National Personnel Records Center (NPRC).  The RO did not 
follow up on this direction.

Moreover, the Board notes that while the RO afforded the 
veteran another VA examination for PTSD, conducted in June 
2002, the report is insufficient.  First, the examiner did 
not review the veteran's claims file in conjunction with the 
examination or his opinions.  Second, in making his diagnosis 
and opining as to the etiology of that diagnosis, the 
examiner did not discuss the veteran's experiences during his 
19+ years as a policeman, including being shot on the job, 
and did not distinguish those events from the veteran's 
active duty experiences in Vietnam.

Therefore, the Board finds it is necessary to remand this 
claim for compliance with the April 2001 Remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (A remand by the Court or 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders). 

Moreover, the Board notes that the veteran submitted copies 
of his service personnel records.  The RO attempted to obtain 
these records, but the entire service personnel record is not 
present in the claims file.  The veteran has further provided 
notice that he has been granted disability benefits from the 
Social Security Administration (SSA).  These records, and the 
veteran's entire service personnel record, must be obtained.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In particular, the RO 
should inform the appellant of the type 
of evidence required from her to 
substantiate her claim.  The appellant 
should also be informed that the RO will 
assist her in obtaining identified 
evidence, should she require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should obtain the veteran's 
entire personnel record (or "201 
file"), including copies of any and all 
records concerning line of duty 
investigation and findings in a December 
1969 truck accident.  In addition, the RO 
should ask the service department to 
verify whether there are any other unit 
or individual awards the veteran is 
entitled to based on the time of service 
he had with 282nd Assault Helicopter 
Company (AHC) in Vietnam, from May 1969 
to May 1970.

3.  The RO should obtain any additional 
service medical records, including any 
and all clinical medical and hospital 
records.  In particular, the RO should 
make specific attempts to obtain all 
clinical medical and hospital records for 
treatment accorded the veteran at the 519 
Medical Det 212 CAB, and the 95th 
Evacuation Hospital (SMBL) in Vietnam on 
or about December 1969 through January 
1970, in reference to a truck accident he 
incurred in late December 1969 while 
assigned to 282nd AHC.

4.  If the service medical, clinical 
medical, hospital, or personnel records 
are unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

5.  The RO should obtain from SSA a copy 
of the decision finding the veteran 
disabled and all supporting medical 
evidence used in making that decision.

6.  After receiving the appropriate 
executed authorization for the release of 
private records, the RO should again 
request information from the Orangeburg 
Police Department, including any and all 
records of medical treatment and/or 
evaluation including psychiatric 
evaluations, and documentation concerning 
his early separation from the police 
force.

7.  The RO should provide the veteran 
another opportunity to give as 
comprehensive a statement as possible 
regarding the stressors he experienced 
during his active duty service.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

8.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
injuries in service.  In addition, please 
explain that he may also obtain 
statements from individuals including 
friends or family members to whom he may 
have confided these events or who may 
have witnessed the residuals of his head 
injury, shrapnel wound, and other averred 
injuries from his period of active 
service either during his active service 
or immediately following his discharge 
from active service.

9.  The RO should request the USASCRUR 
provide any available information which 
might corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
using the information the veteran has 
already provided, copies of the veteran's 
service personnel records showing his 
assigned duties and units of assignments, 
and the veteran's January 2001 testimony.  
The letter should request information 
about the veteran's stressors, including, 
but not limited to, the following 
information:
?	Exposure to nightly mortar and other 
enemy attacks at base camp while 
assigned to the 282nd AHC from May 
1969 to May 1970
?	The shooting down of a helicopter 
with the deaths of four individuals 
in or about June to August 1969.
?	The death of a chief warrant officer 
between January and May 1970.
?	The veteran's duties as a convoy 
truck driver and exposure to enemy 
attacks on the convoys
?	The veteran's injuries as a result 
of a truck crash in December 1969 in 
which he was forced off the road as 
a result of an encounter with an 
enemy vehicle.

If necessary, the RO should request that 
the veteran augment the information that 
he has already provided.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Unit 
Histories, Lessons Learned/Operating 
Reports, Morning Reports, After Action 
reports, and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

In addition, the RO should obtain any and 
all unit reports, morning reports, 
lessons learned and operating reports for 
the 282nd AHC for the following time 
periods: 
?	April through June 1969
?	July through September 1969
?	October through December 1969
?	January through March 1970
?	April through June 1970

The RO should complete any and all 
follow-up actions necessary as directed 
by the NPRC or the service department.

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
manifested neuropsychiatric disability, 
to include PTSD.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of any 
neuropsychiatric disorder, to include 
PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to include 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities identified.
1.	In particular, the examiner is 
requested to provide an opinion 
as to whether it is at least as 
likely as not that any diagnosed 
PTSD is the result of stressors 
the veteran underwent during his 
active service, as opposed to his 
experiences with the police 
department.  If the examiner 
cannot so determine, the examiner 
should so state.
?	In doing so, the examiner is 
referred to the January 1999 
VA examination report of 
record.
2.	The examiner is requested to 
clearly record and make part of 
the report any and all stressors 
the veteran identifies, and to 
identify which, if any, are the 
cause of his PTSD.

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




